 


109 HR 4016 IH: Gulf Coast College Revitalization Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4016 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. George Miller of California (for himself, Ms. Pelosi, Mr. Kildee, Mr. Davis of Alabama, Mr. Owens, Mr. Payne, Mr. Scott of Virginia, Ms. Woolsey, Mr. Hinojosa, Mrs. McCarthy, Mr. Holt, Ms. McCollum of Minnesota, Mr. Davis of Illinois, Mr. Grijalva, Mr. Van Hollen, Mr. Bishop of New York, Ms. Lee, Ms. Wasserman Schultz, Mrs. Maloney, Mr. Conyers, Mr. Brown of Ohio, Mr. Stark, Ms. Watson, Mr. Jefferson, Mr. Cummings, Mrs. Napolitano, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide assistance to revitalize institutions of higher education affected by the Gulf hurricane disasters. 
 
 
1.Short titleThis Act may be cited as the Gulf Coast College Revitalization Act. 
2.Findings; Sense of Congress 
(a)FindingsThe Congress finds the following: 
(1)Approximately 30 institutions of higher education in the Gulf Coast region, serving approximately 100,000 students, directly sustained damage from Hurricane Katrina.  
(2)The approximately 30 institutions of higher education in the Gulf Coast region impacted by Hurricane Katrina employed approximately 30,000 faculty, administrators, and staff. 
(3)Revitalizing institutions of higher education in the Gulf Coast region will be a vital element in attracting middle and upper income families back to the Gulf Coast region, and in ensuring sustained economic recovery to the region’s lower income families. 
(4)Revitalizing the Gulf Coast economy will depend on providing a highly skilled workforce.  
(5)The return of qualified academic professionals and administrators is a vital element in the revitalization of affected institutions of higher education in the Gulf Coast region.  
(6)Students from throughout the Nation who attend institutions of higher education in the Gulf Coast region, and their families, contribute significantly to the local economy.  
(7)Many of the scientific, health, technology, and cultural industries of the Gulf Coast region are dependant on local institutions of higher education.  
(8)Hundreds of other institutions of higher education throughout America and their students are accommodating victims of the Gulf hurricane disasters. 
(b)Sense of CongressIt is the sense of Congress that the assistance provided under this Act to revitalize affected institutions of higher education in the Gulf Coast region is a first step toward revitalizing and restoring the economic, social, and cultural prosperity of the entire Gulf Coast region.  
3.Institutional Grants for Recruitment and Retention 
(a)PurposeThe purpose of this section is to support affected institutions of higher education in their efforts to revitalize their communities following the Gulf hurricane disasters. 
(b)Program authorized 
(1)AuthorityThe Secretary shall award grants to institutions of higher education adversely affected by a Gulf hurricane disaster to assist the affected institutions in recruiting and retaining students and retaining faculty. The Secretary shall award grants under this Act as soon as possible, but no later than 6 months after the date of the enactment of this Act. 
(2)Duration; LimitationEach grant awarded to an affected institution under this section shall be awarded for a period of 5 years, and may not be renewed. An affected institution may not receive more than one grant under this section. 
(3)Use of funds 
(A)Aid to StudentsNot less than 50 percent of the funds made available by a grant under this section shall be used by an affected institution to provide need-based aid to students attending the affected institution for academic year 2005–2006, and each of the 4 succeeding academic years, for purposes of attracting new and returning students to enroll in such affected institution. Such need-based aid may include— 
(i)assisting enrolled students with tuition, fees, and textbook expenses; 
(ii)employing enrolled students to assist in rebuilding facilities of the affected institution; 
(iii)providing room and board assistance for enrolled students living on campus; 
(iv)attracting and retaining first-generation students, minority students, and other at-risk or underserved populations; 
(v)creating innovative work and study incentives for enrolled students; and 
(vi)any other aid deemed necessary by the institution and approved by the Secretary. 
(B)Incentives for FacultyNot more than 50 percent of the funds made available by a grant under this section shall be used by an affected institution to provide incentives for faculty employed by an affected institution to remain in the Gulf Coast region at such affected institution or, if such affected institution is unable to continue to employ such faculty, at another affected institution. Such incentives may include— 
(i)employing returning faculty to assist in rebuilding facilities of the affected institution; 
(ii)developing and providing temporary housing for returning faculty and their dependents who have been displaced from their homes;  
(iii)continuing salaries and health benefits for returning faculty for up to one year; 
(iv)providing tuition assistance for returning faculty and their dependents; 
(v)creating innovative work and research incentives for returning faculty; and 
(vi)any other incentives deemed necessary by the institution and approved by the Secretary. 
(C)Institutional PromotionNot more than 5 percent of the funds made available by a grant under this section shall be used by an affected institution to promote the institution at job and college fairs, and through the media.  
(4)Prevailing WagesWages paid, for purposes of rebuilding an affected institution’s facilities under paragraph (3)(A)(ii) or paragraph (3)(B)(i), to students or faculty in whole or in part with grant funds received under this section for employment as laborers, mechanics, or service employees shall be paid at rates not less than those prevailing in the locality as determined by the Secretary of Labor in accordance with sections 3141, 3142, and 3145 of title 40, United States Code or section 351 of title 41, United States Code, as the case may be. Notwithstanding any other provision of law, the requirements of this paragraph shall not be waived or suspended. 
(c)ApplicationsAn institution of higher education desiring a grant under this section shall submit an application to the Secretary within 90 days of the date of enactment of this Act, in such manner, and accompanied by such information as the Secretary may require. Each application shall— 
(1)demonstrate that the institution is an affected institution as defined in section 6; 
(2)specify the amount of grant funds requested; 
(3)demonstrate the need of the institution for such grant by including in the application— 
(A)evidence that, as a result of a Gulf hurricane disaster, the institution suffered a direct and significant economic impact and a decline in student enrollment, hindering the institution’s ability to continue full operation; 
(B)evidence that, as a result of a Gulf hurricane disaster, the institution lost resources necessary to retain faculty, hindering the institution’s ability to continue full operation; 
(C)an assessment of damage to the infrastructure of the institution as a result of a Gulf hurricane disaster; 
(D)information regarding additional needs created by a Gulf hurricane disaster; and 
(E)other relevant data; and 
(4)contain a description of the institution’s plan to carry out the purposes of this section.  
(d)PriorityThe Secretary shall give priority in awarding grants under this section to affected institutions most in need, as determined by the Secretary. 
(e)Reporting requirements; Reviews 
(1)ReportsEach affected institution receiving a grant under this section shall report to the Secretary no later than September 30 of each year of the 5-year period for which the grant is awarded. 
(2)ContentsThe report shall include— 
(A)data on the populations served under this section; 
(B)a description of the use of the grant funds received under this section, including a description of programs developed with such funds; 
(C)a financial statement accounting for the use of the grant funds; and 
(D)data on the impact of the grant on enrollment and retention at the institution, including data on the numbers and percentages of new and returning students, and the number and percentage of faculty that have been retained. 
(3)ReviewsThe Secretary shall conduct periodic reviews to ensure that grant funds are being properly managed, and that the programs using such funds are achieving their intended outcomes.   
(f)Availability of FundsThere shall be available to the Secretary to carry out this section, from funds not otherwise appropriated, $3,000,000,000 for fiscal year 2006, which shall remain available through fiscal year 2010.  
4.Loan forgiveness 
(a)Statement of PurposeThe purpose of this section is to encourage students to continue attending, and to earn degrees from, affected institutions of higher education.  
(b)Program authorizedThe Secretary shall carry out a program, through the holder of the loan, of assuming the obligation to repay a qualified loan amount for a loan made under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1040), and of canceling the obligation to repay a qualified loan amount for a loan made under part D or E of such title IV, in accordance with subsection (c), for any borrower, who— 
(1)returns to or enrolls in an affected institution of higher education in academic year 2005–2006, 2006–2007, or 2007–2008; 
(2)obtains an associate’s degree or a bachelor’s degree from such institution; and 
(3)is not in default on a loan for which the borrower seeks forgiveness.  
(c)Qualified Loan Amount 
(1)Associate’s degreeUpon completion of an associate’s degree from an affected institution, the Secretary shall repay— 
(A)in the case of a full-time student, $2,500 for each academic year of enrollment at such affected institution; or 
(B)in the case of a student enrolled less than full-time, $2,500 for the equivalent of one academic year of enrollment as a full-time student at such affected institution, as determined by the Secretary; not to exceed $5,000. 
(2)Bachelor’s degreeUpon completion of a bachelor’s degree from an affected institution, the Secretary shall repay— 
(A)in the case of a full-time student, $2,500 for each academic year of enrollment at such affected institution; or 
(B)in the case of a student enrolled less than full-time, $2,500 for the equivalent of one academic year of enrollment as a full-time student at such affected institution, as determined by the Secretary;not to exceed $10,000. 
(3)LimitationThe Secretary shall repay not more than the total outstanding federal loan obligation of the student, or $10,000, whichever is less.  
(4)Prevention of AbuseThe Secretary is authorized to issue such regulations as may be necessary to prevent borrowers from receiving repayment under this section for an excessive period of enrollment in comparison to the enrollment period which the Secretary determines is appropriate to obtain an associate’s or a bachelor’s degree. 
(5)Academic Year of EnrollmentFor the purpose of calculating loan repayment under this section, the term academic year of enrollment means the academic year in which an affected institution reopens, or any subsequent academic year.  
(d)PriorityThe Secretary shall give priority in awarding grants under this section to students most in need, as determined by the Secretary. 
(e)ConstructionNothing in this section shall be construed to authorize any refunding of any repayment of a loan. 
(f)Availability of fundsThere shall be available to the Secretary to carry out this section, from funds not otherwise appropriated, $1,600,000,000 for fiscal year 2006, which shall remain available through fiscal year 2013. 
5.RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this Act. 
6.Emergency designationsSections 3 and 4 of this Act are designated as emergency requirements pursuant to section 402 of H. Con. Res. 95 (109th Congress). 
7.Definitions For the purposes of this Act: 
(1)Affected institutionThe term affected institution means an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002))— 
(A)located in an area affected by a Gulf hurricane disaster; and 
(B)that was forced to close, relocate, or significantly curtail its activities as a result of damage directly sustained by a Gulf hurricane disaster. 
(2)FacultyThe term faculty means academic professionals, administrators, and staff employed by an affected institution— 
(A)in the case of an institution located in an area affected by Hurricane Katrina, as of August 29, 2005; or 
(B)in the case of an institution located in an area affected by Hurricane Rita, as of September 24, 2005. 
(3)Gulf hurricane disasterThe term Gulf hurricane disaster means a major disaster that the President declared to exist, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), and that was caused by Hurricane Katrina or Hurricane Rita. 
(4)Area affected by a Gulf hurricane disasterThe term area affected by a Gulf hurricane disaster means a county or parish, in an affected State, that has been designated by the Federal Emergency Management Agency for disaster assistance for individuals and households as a result of Hurricane Katrina or Hurricane Rita. 
(5)Affected StateThe term affected State means the State of Alabama, Louisiana, Mississippi, or Texas. 
 
